--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 
THIS AGREEMENT is dated on the 10th day of September, 2012  and effective on the
1st day of October, 2012.
 
BETWEEN:
 
SWINGPLANE VENTURES, INC.  of  220 Summit Blvd., #402, Broomfield, Colorado
80021.
 
(the "Company")
 
AND:


MICHEL VOYER, with an address at 580 de la Louvière, Laval, Quebec, H7M 4S4
                                            Canada
 
(the "Contractor")
 
WHEREAS:
 
A. The Company desires to retain the Contractor to provide the Company with the
services as the Company's President and Chief Executive Officer (the "Services")
in regards to the Company's management and operations;
 
B. The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:
 
ARTICLE 1
 
APPOINTMENT AND AUTHORITY OF CONTRACTOR
 
1.1 Appointment of Contractor.  The Company hereby appoints the Contractor to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes the Contractor to exercise such powers as
provided under this Agreement.  The Contractor accepts such appointment on the
terms and conditions herein set forth.
 
1.2 Performance of Services.  The Services hereunder have been and shall
continue to be provided on the basis of the following terms and conditions:
 
(a)  
the Contractor shall report directly to the Board of Directors of the Company;

 
(b)  
the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 
 
1

--------------------------------------------------------------------------------

 
(c)  
the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

 
1.3 Authority of Contractor.  The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.
 
1.4 Independent Contractor.  In performing the Services, the Contractor shall be
an independent contractor and not an employee or agent of the Company, except
that the Contractor shall be the agent of the Company solely in circumstances
where the Contractor must be the agent to carry out its obligations as set forth
in this Agreement.  Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.
 
ARTICLE 2
 
CONTRACTOR'S AGREEMENTS
 
2.1 Expense Statements.  The Contractor may incur expenses in the name of the
Company as agreed in advance in writing by the Company, provided that such
expenses relate solely to the carrying out of the Services.  The Contractor will
immediately forward all invoices for expenses incurred on behalf of and in the
name of the Company and the Company agrees to pay said invoices directly on a
timely basis.  The Contractor agrees to obtain approval from the Company in
writing for any individual expense of $1,000 or greater or any aggregate expense
in excess of $5,000 incurred in any given month by the Contractor in connection
with the carrying out of the Services.
 
2.2 Regulatory Compliance.  The Contractor agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.
 
2.3 Prohibition Against Insider Trading.  The Contractor hereby acknowledges
that the Contractor is aware, and further agrees that the Contractor will advise
those of its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.
 
ARTICLE 3
 
COMPANY'S AGREEMENTS
 
3.1 Compensation.  The compensation for agreeing to enter into this Agreement
and provide the Services to be rendered by the Contractor pursuant to this
Agreement shall be $10,000.00 a month, payable on the 1st of each month.
 
 
2

--------------------------------------------------------------------------------

 
3.2 Information.  Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Contractor agrees that it
will not disclose any material non-public information to any person or entity,
the Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement.  The
Company also agrees that it will act reasonably and promptly in reviewing
materials submitted to it from time to time by the Contractor and inform the
Contractor of any material inaccuracies or omissions in such materials.
 
ARTICLE 4
 
DURATION, TERMINATION AND DEFAULT
 
4.1 Effective Date.  This Agreement shall become effective as of October 1, 2012
(the "Effective Date"), and shall continue to September 31, 2013 (the "Term") or
until earlier terminated pursuant to the terms of this Agreement.
 
4.2 Termination.  Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon its election to do so, or if it so elects, upon delivery of
written notice to the Contractor if:
 
(a)  
the Contractor breaches section 2.2 of this Agreement;

 
(b)  
the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;

 
(c)  
the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

 
(d)  
the Contractor is unable or unwilling to perform the Services under this
Agreement, or

 
(e)  
the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.

 
4.3 Duties Upon Termination.  Upon termination of this Agreement for any reason,
the Contractor shall upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:
 
(a)  
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 
(b)  
all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Contractor shall be entitled thereafter to
inspect, examine and copy all of the documents which it delivers in accordance
with this provision at all reasonable times upon three (3) days' notice to the
Company.

 
4.4 Compensation of Contractor on Termination.  Upon termination of this
Agreement, the Contractor shall be entitled to receive as its full and sole
compensation in discharge of obligations of the Company to the Contractor under
this Agreement all sums due and payable under this Agreement to the date of
termination and the Contractor shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to the Contractor under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or wilful act of the Contractor, to the extent such right has not
been waived by the Company.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE 5
 
CONFIDENTIALITY AND NON-COMPETITION
 
5.1 Maintenance of Confidential Information.  The Contractor acknowledges that
in the course of its appointment hereunder the Contractor will, either directly
or indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the "Confidential Information").  For the purposes of
this Agreement, "Confidential Information" includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable.  The Contractor acknowledges that the
Confidential Information constitutes a proprietary right, which the Company is
entitled to protect.  Accordingly the Contractor covenants and agrees that
during the Term and thereafter until such time as all the Confidential
Information becomes publicly known and made generally available through no
action or inaction of the Contractor, the Contractor will keep in strict
confidence the Confidential Information and shall not, without prior written
consent of the Company in each instance, disclose, use or otherwise disseminate
the Confidential Information, directly or indirectly, to any third party.
 
5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:
 
(a)  
is available to the public generally in the form disclosed;

 
(b)  
becomes part of the public domain through no fault of the Contractor;

 
(c)  
is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or

 
(d)  
is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 
5.3 Developments.  Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor's appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of mining
property acquisition and exploration shall automatically form part of the
Confidential Information and shall become and remain the sole and exclusive
property of the Company.  Accordingly, the Contractor does hereby irrevocably,
exclusively and absolutely
 
 
4

--------------------------------------------------------------------------------

 
assign, transfer and convey to the Company in perpetuity all worldwide right,
title and interest in and to any and all Developments and other rights of
whatsoever nature and kind in or arising from or pertaining to all such
Developments created or produced by the Contractor during the course of
performing this Agreement, including, without limitation, the right to effect
any registration in the world to protect the foregoing rights.  The Company
shall have the sole, absolute and unlimited right throughout the world,
therefore, to protect the Developments by patent, copyright, industrial design,
trademark or otherwise and to make, have made, use, reconstruct, repair, modify,
reproduce, publish, distribute and sell the Developments, in whole or in part,
or combine the Developments with any other matter, or not use the Developments
at all, as the Company sees fit.
 
5.4 Protection of Developments.  The Contractor does hereby agree that, both
before and after the termination of this Agreement, the Contractor shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof.  If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor's agent and attorney to act for and in the Contractor's
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.
 
5.5 Remedies.  The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Article 5 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone.  Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.
 
5.6 Reasonable Restrictions.  The Contractor agrees that all restrictions in
this Article 5 are reasonable and valid, and all defenses to the strict
enforcement thereof by the Company are hereby waived by the Contractor.
 
ARTICLE 6
 
DEVOTION TO CONTRACT
 
6.1 Devotion to Contract.  During the term of this Agreement, the Contractor
shall devote sufficient time, attention, and ability to the business of the
Company, and to any associated company, as is reasonably necessary for the
proper performance of the Services pursuant to this Agreement.  Nothing
contained herein shall be deemed to require the Contractor to devote its
exclusive time, attention and ability to the business of the Company.  During
the term of this Agreement, the Contractor shall, and shall cause each of its
agents assigned to performance of the Services on behalf of the Contractor, to:
 
(a)  
at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

 
 
5

--------------------------------------------------------------------------------

 
(b)  
devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

 
(c)  
refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.

 
6.2 Other Activities.  The Contractor shall not be precluded from acting in a
function for any other person, firm or company.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1 Notices.  All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as set forth on the first page of this Agreement or to such other
address as may be designated from time to time by such party in writing.
 
7.2 Independent Legal Advice.  The Contractor acknowledges that:
 
(a)  
the Contractor has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

 
(b)  
the Contractor has been given adequate time to obtain independent legal advice;

 
(c)  
by signing this Agreement, the Contractor confirms that he fully understands
this Agreement; and

 
(d)  
by signing this Agreement without first obtaining independent legal advice, the
Contractor waives his right to obtain independent legal advice.

 
7.3 Change of Address.  Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.
 
7.4 Entire Agreement.  As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Contractor by the Company are null and
void.  The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.
 
7.5 Further Assurances.  Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.
 
7.6 Waiver.  No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent.  A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.
 
 
6

--------------------------------------------------------------------------------

 
 
7.7 Amendments in Writing.  No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.
 
7.8 Assignment.  Except as herein expressly provided, the respective rights and
obligations of the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Contractor and the Company and their permitted successors or assigns.  Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
 
7.9 Severability.  In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.
 
7.10 Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
7.11 Number and Gender.  Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.
 
7.12 Time.  Time shall be of the essence of this Agreement. In the event that
any day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day.  For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in Broomfield, Colorado.
 
7.13 Enurement.  This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Contractor and the personal
legal representatives of the Contractor.
 
7.14 Counterparts.  This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.
 
7.15 Currency.  Unless otherwise provided, all dollar amounts referred to in
this Agreement are in lawful money of the United States of America.
 
7.16 Electronic Means.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.
 
7.17 Proper Law.  This Agreement will be governed by and construed in accordance
with the laws of Colorado.  The parties hereby attorn to the jurisdiction of the
Courts in the State of Colorado.
 



 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
SWINGPLANE VENTURES, INC.
 


 


 
Per:                                
                 Authorized Signatory
 



 
 


                        
MICHEL VOYER

 
8

--------------------------------------------------------------------------------

 
